Citation Nr: 0501017	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from June 1981 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran service-connection for his asthma, currently 
evaluated as 30 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the veteran's November 2004 hearing, he testified that he 
had received treatment for his asthma during the last year 
from St. Luke's Urgent Care Center, the "Dupair" Hospital, 
and from the VA Medical Center (Satellite Clinic) in 
Belleville, Illinois.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the 
veteran's claim must be remanded in order to obtain the 
complete treatment records from St. Luke's Urgent Care 
Center, "Dupair" Hospital, as well as from the VA Medical 
Center (Satellite Clinic) in Belleville, Illinois.  

Although the veteran underwent a VA examination in January 
2004, in light of the need to remand the veteran's claim for 
the aforementioned records, the veteran should also be 
afforded another VA examination.  

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take the necessary steps to obtain the 
medical records from St. Luke's Urgent Care Center, 
specifically for dates of treatment in January, April, 
October and November 2004.  The RO should also request 
all medical records from "Dupair" Hospital, 
specifically for dates of treatment in October and 
November 2004.  The RO should also obtain the veteran's 
treatment records from the VA Medical Center (Satellite 
Clinic) in Belleville, Illinois.  

2.  The veteran should also be afforded a VA respiratory 
examination to determine the current severity of his 
service-connected asthma.  A copy of the letter from the 
VA medical facility to the veteran advising him of the 
date, time and location of the examination MUST be 
placed in the claims folder.  The claims folder should 
be made available to the examiner for review in 
conjunction with the examination.  The examiner should 
be requested to report his or her examination findings 
in language compatible with the rating criteria.  The 
examiner should answer the following questions and 
requests:

a.  Please describe the frequency of the veteran's 
asthmatic attacks. 

b.  Does the veteran have at least monthly visits 
to a physician for required care of exacerbations?

c.  Does the veteran require intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids?

d.  Does the veteran require daily use of systemic 
(oral or parenteral) high dose corticosteroids or 
immunosuppressive medications?

e.  Does the veteran have more than one attack of 
asthma per week with episodes of respiratory 
failure?

f.  Please conduct pulmonary testing, which should 
include the predicted value of the Forced 
Expiratory Volume and the ratio of Forced 
Expiratory Volume in one second to Forced Vital 
Capacity.  
		
3.  Upon completion of the above, the claim for an 
increased initial rating for asthma from 30 percent 
should be re-adjudicated.  If the benefit sought is not 
granted to the veteran's satisfaction, he and his 
representative should be furnished a supplemental 
statement of the case and be afforded the applicable 
time to respond. Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	William R. Steyn
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



